Case 1:21-cv-00555-GBD Document 25 Filed 06/09/21 Page 1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RAINFOREST HOLDINGS, LLC,

 

Plaintiff,
-against-

ORDER

RAINFOREST, INC., Jack Wu, :
Jack Wu, as Trustee of Kack & Daisy Wu 1999 : 21 Civ. 555 (GBD)
Family Trust, and Daisy Wu

Defendants.

GEORGE B. DANIELS, District Judge:

The status conference scheduled for June 16, 2021 is adjourned to July 7, 2021 at 9:45 am.

Dated: June 9, 2021
New York, New York

SO ORDERED.

GEORGE Bt DANIELS
TED STATES DISTRICT JUDGE

 

 

 
